Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The application has been amended as follows: 
 	Below Figure 1, insert --- Prior Art---
	Below Figure 2, insert --- Prior Art---
	Below Figure 3, insert --- Prior Art---
	Below Figure 4, insert --- Prior Art---
Below Figure 5, insert --- Prior Art---

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be NPL document to Werner, US 2014/0054166 to Brandon and WO 2008/056336 to Whitehead, as previously presented.
The closest prior art made of record fails to teach an electrochemical cell for treating a fluid comprising the combination of a drive circuitry applying a potential across the electrodes giving a current density ≥ 15,000 Amp/m2 over an electrode area of at least 20cm2 for an operating voltage of no more than 20 V and an operating pressure in a range between 3 to 10 bar.
The present invention provides an extremely high current density in order to provide a high oxidative capacity, while providing a relatively low voltage as available power may be limited at the point of use and higher powers will result in large operating costs. The claimed arrangement also allows the cell to operate at high pressures without fracturing the electrodes which results in a more efficient electrochemical cell.
There was not found a teaching in the prior art suggesting modification of the conventional electrochemical cell for treating a fluid in order to obtain the features of the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.